



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (3) or (4) or
    486.6(1) or (2)

of the
Criminal
    Code
shall continue.  These sections of the
Criminal Code
provide:

486.4  
    (1)
Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the complainant or a witness shall not
    be published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)

any
    of the following offences:

(i)
an offence under
    section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1,
    173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,



(ii)      
        an offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
        assault on female), 156 (indecent assault on male) or 245 (common assault) or
        subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
        C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
        January 4, 1983, or




(iii)
an offence under
      subsection 146(1) (sexual intercourse with a female under 14) or (2) (sexual
      intercourse with a female between 14 and 16) or section 151 (seduction of a
      female between 16 and 18), 153 (sexual intercourse with step-daughter), 155
      (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
      procuring defilement) or 167 (householder permitting defilement) of the
Criminal
      Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
      immediately before January 1, 1988; or


(b)
two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in any of subparagraphs (
a
)(i)
    to (iii).

(2)

In proceedings
    in respect of the offences referred to in paragraph (1)(
a
)
    or (
b
), the presiding judge or justice shall

(a)
at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)


on
    application made by the complainant, the prosecutor or any such witness, make
    the order.

(3)
In proceedings in respect of an offence
    under section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen years,
    or any person who is the subject of a representation, written material or a
    recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.


(4)
An order
      made under this section does not apply in respect of the disclosure of
      information in the course of the administration of justice when it is not the
      purpose of the disclosure to make the information known in the community. 2005,
      c. 32, s. 15; 2005, c. 43, s. 8(3)(b).


486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of
    an offence punishable on summary conviction.


(2)
For greater certainty, an order referred to in subsection (1)
    applies to prohibit, in relation to proceedings taken against any person who
    fails to comply with the order, the publication in any document or the
    broadcasting or transmission in any way of information that could identify a
    victim, witness or justice system participant whose identity is protected by
    the order. 2005, c. 32, s. 15.






COURT OF APPEAL
    FOR ONTARIO

CITATION:
R. v.
    Jaworski, 2013 ONCA 183

DATE: 20130325

DOCKET: C54374

Sharpe, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mathew Jaworski

Appellant

Gregory Lafontaine, for the appellant

Roger Shallow, for the respondent

Heard: March 22, 2013

On appeal from the conviction entered on March 21, 2011
    and the sentence imposed on September 28, 2011 by Justice Wendy L. MacPherson
    of the Superior Court of Justice.

APPEAL BOOK
    ENDORSEMENT

[1]

We are not persuaded that the trial judge failed to apply the
W.D.
test. She recited the
W.D.
test setting out all three stages. Although
    she made no further explicit reference to step 2, she did state, at pg. 71,
    just because I do not believe [the appellant], thats not the end of the
    inquiry as the onus remains on the Crown to prove beyond a reasonable doubt
    that these offences occurred. She concluded at the end of her reasons, that
    after considering the evidence of the accused and the other evidence that the
    Crown had proved the case beyond a reasonable doubt.

[2]

When we factor in the acquittal of the appellant on the count involving 
    the other complaint and the finding that the Crown had not proved sexual
    intercourse in relation to this complaint and when we read these reasons as a
    whole, we are satisfied that the trial judge did not err in the manner alleged
    by the appellant.

[3]

We see no error in the sentence imposed that would justify appellate
    intervention.

[4]

Accordingly, the conviction appeal is dismissed. Leave to appeal
    sentence granted and appeal dismissed.


